ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Diversified Construction of Oklahoma, Inc.     ) ASBCA No. 62583
                                               )
Under Contract No.    FA8101-10-D-0003         )

APPEARANCE FOR THE APPELLANT:                     Tim Gallegly, Esq.
                                                   Crowe & Dunlevy, P.C.
                                                   Oklahoma City, OK

APPEARANCES FOR THE GOVERNMENT:                   Jeffrey P. Hildebrant, Esq.
                                                   Air Force Deputy Chief Trial Attorney
                                                  Capt Seiji Ohashi, USAF
                                                  Lawrence M. Anderson, Esq.
                                                   Trial Attorneys

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: October 13, 2020



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62583, Appeal of Diversified
Construction of Oklahoma, Inc., rendered in conformance with the Board’s Charter.

      Dated: October 13, 2020


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals